UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH CAROLINA
ROCK HILL DIVISION
ELECTRONIC STORAGE DEVICES LOCATED ) MISC. NO.
AT 3700 ARCO CORPORATE DRIVE, SUITE 300 +)
CHARLOTTE, NORTH CAROLINA 28273 )
ORDER TO SEAL

This matter comes before the court on motion of the United States to file the
affidavit in support of the search warrant under seal. The purpose of the Government's
request is to protect the information contained within this document as release of the
information would jeopardize an ongoing investigation, reveal sensitive information about
the nature and scope of the investigation, disclose the identity of cooperating sources and
potential witnesses, and could result in the destruction of evidence or flight from
prosecution.

Having conducted an independent review of the facts set forth in the affidavit in
support of the search warrant, as well as the reasons provided by the Government in its
sealing motion, the Court concludes that the Government's significant countervailing
interest in sealing outweighs the common-law public interest in access to such documents
and that sealing the affidavit is “essential to preserve higher values.” See Media Gen.
Operations, Inc. v. Buchanan, 417 F.3d 424, 429-31 (4th Cir. 2005). The Court further
concludes that, by sealing only the affidavit in support of the search warrant and providing
public access to the search warrant, the application in support of the search warrant, the

motion to seal and this sealing order, the denial of access is narrowly tailored to serve the

government's interests in sealing. /d. at 429.
In reaching this conclusion, the Court has considered alternative measures less
restrictive than sealing—such as redaction of portions of the document—but finds that, at
this juncture, redaction would not protect the Government’s compelling interests and un-
redacted portions would largely be limited to information available in the warrant and
application. See In re Search Warrant for Secretarial Area Outside of Gunn, 855 F.2d
569, 574 (8th Cir. 1999) (explaining that “line-by-line” redactions were “not practical”
where “[v]irtually every page contain[ed] multiple references” to sensitive information); In
re Search of Office Suites for World & Islam Studies Enterprise, 925 F. Supp. 738, 744
(M.D. Fla. 1996) (rejecting redactions of affidavit due to “concerns that unsealing even a
portion of the affidavit would reveal, either explicitly or by inference, the scope and
direction of the Government’s investigation”); In re Search Warrants for Nat’! Builders
Corp., 833 F. Supp. 644, 646 (N.D. Ohio 1993) (finding that sealing of search warrant
affidavit was justified when “[v]irtually every page of the of the affidavit contain[ed]
references to conversations and events, and reveal[ed] the nature and scope of the on-
going government investigation, including individuals not within the scope of the search
warrant”). Based on the foregoing, the Court finds that the interests of justice are best
served by filing the affidavit under seal, except that working copies may be made available
to the United States Attorney's Office, the Federal Bureau of Investigation, and any other
law enforcement agency designated by the United States Attorney's Office.

This order shall remain in effect until further order of the Court or one year after
the date of this order, whichever occurs first. The timeframe may be extended on motion

by the Government for good cause shown. It is therefore,
ORDERED that the affidavit be filed under seal.

IT 1S SO ORDERED.
bad hr”

PVA V. HODGES
ITED STATES

June /A , 2019

Columbia, South Carolina

Fe ilagletRATE JUDGE
